Citation Nr: 0008629	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as psoriasis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to June 1950 
and from October 1955 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for psoriasis.

A videoconferencing hearing was held before a Member of the 
Board sitting in Washington, D.C., and the veteran and his 
representative sitting in Jackson, Mississippi, in June 1998.  
The undersigned Member was designated by the then-Acting 
Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A skin disorder was shown unequivocally to have been 
existed prior to the veteran's entrance into active duty 
service, and the presumption of soundness is rebutted.  

3.  There is no competent evidence to establish that a skin 
disorder underwent a permanent increase in severity during 
service. 

4.  There is no post-service medical evidence or opinion that 
the veteran's pre-service skin disorder was aggravated by any 
in-service event or occurrence.



CONCLUSION OF LAW

A skin disorder, claimed as psoriasis, clearly and 
unmistakably pre-existed service and was not aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection may be established for 
aggravation of a pre-existing injury or disease when there is 
an increase in disability in service, unless the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  With regard to the issue of whether 
there was a pre-existing injury or disease, applicable law 
also provides that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service except for defects noted at entrance into service or 
where clear and unmistakable evidence shows a disease to have 
been preexisting.  38 U.S.C.A. § 1132 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(b) (1999).  However, the presumption 
of soundness may be rebutted by clear and unmistakable 
evidence consisting of the veteran's own admissions during 
in-service clinical evaluations of a pre-service history of 
the disability for which service connection is claimed.  
Doran v. Brown, 6 Vet. App. 283 (1994). 

Service medical records are apparently not available from the 
veteran's first period of service from 1947-1950.  The 
veteran has maintained that he did not have any problems with 
a skin rash during that first period of service and, for 
purposes of this decision, the Board so finds.

Service medical records from the veteran's second period of 
service reveal that he was hospitalized in December 1956 for 
exfoliative dermatitis on his back, arms, and legs.  A 
fifteen-year history of skin eruptions was noted (which dates 
the onset prior to either of his periods of active duty).  
Apparently, he had sprayed a Christmas tree with an 
artificial snow lacquer, and developed a generalized 
erythroderma and eventually a generalized exfoliation.  He 
gave a similar history of an eruption after spraying a car 
with lacquer spray in 1954 (between his periods of military 
service).  A positive family history (father and sister) of 
various skin disorders was also noted.  He was discharged in 
February 1957 with diagnoses of exfoliativa dermatitis due to 
lacquer spray - cured, and generalized psoriasis - improved.  
A finding was made that the disorder existed prior to 
service.

The veteran received additional treatment for a skin disorder 
intermittently during service.  For example, an April 1959 
annual examination report noted mild psoriasis of both 
elbows, hips, and abdomen.  In September 1959, he was treated 
for scaly lesions.  At that time, he reported a history of 
psoriasis "for years" but the examiner remarked that it 
appeared to be more like chronic eczema than psoriasis.  He 
was treated again in July 1960 and March 1961.  In the June 
1961 separation examination report, a psoriatic rash was 
noted on the veteran's back and arms.

Post service medical records reveal that the veteran sought 
private medical treatment in the mid-1960s for dermatitis of 
the palms, fingers, forearms, and legs.  The treating 
physician remarked that the problem was insect spray.  On two 
occasions in 1970, he again sought treatment for eczematous 
dermatitis, related to hot wet work.  He was advised to get a 
dry type of work.  Additional treatment is noted at various 
times during 1979, 1980, 1981, 1983, and 1984.  A July 1984 
skin biopsy showed psoriasiform chronic dermatitis, 
unclassified.

In October 1997, the veteran filed a claim for a skin 
disorder.  He maintains, in essence, that he is entitled to 
service connection for a generalized skin rash he developed 
in December 1956 at Ft. Sill.  He asserts that he was exposed 
to toxic chemicals during his military service which left him 
with a very low tolerance to chemicals.  In a January 1998 VA 
skin examination report, the examiner noted several 
conditions including tinea of the toenails, definite 
psoriasis of the mid-buttock region, psoriasis of the 
fingernails, and eczema of the legs, trunk, and arms.

At a hearing before the Board in June 1998, the veteran 
represented that he had very limited problems with his skin 
before service to the point that he did not really remember 
having any problems at all.  He testified that he began 
having skin problems in January 1957 after being exposed to 
chemicals in the motor pool.  He asserted that he was 
hospitalized for two weeks then transferred to another 
facility for three months (the Board notes, parenthetically, 
that the service medical records reveal that the veteran was 
hospitalized for a total of two months).  He maintained that 
the condition had never totally cleared up since that time.  
He reflected that he was treated beginning in the 1960s but 
that the earliest records available were for treatment in the 
1980s.  Medications have included cortisone shots, and 
creams.  He reflected that the only skin problem he had prior 
to service was a skin disorder on his feet but that he never 
sought medical treatment for it.  He described a current skin 
disorder on his legs, hips, thighs, stomach, back, arms, and 
hands.  He attempted to avoid chemicals like deodorants and 
insecticides because he tended to break out.

Upon further questioning, the veteran reflected that he used 
different chemicals in the motor pool but that his in-service 
trigger had been paint and lacquer spray.  He again recalled 
being hospitalized a little over three months.  He was 
wrapped in rubber sheets, had oatmeal baths, and took 
ultraviolet treatments.  He indicated that he was transferred 
from the motor pool and became a mess sergeant.  He observed 
that after service he continued to have skin problems and had 
to change jobs because of the disorder.  He admitted that 
none of the doctors told him that his skin disorder was 
related to service but he also noted that he was not sure 
that he had ever brought it up.  

In October 1998, the Board remanded the claim for additional 
development.  In response, duplicate private treatment 
records were associated with the claims file showing 
treatment beginning in 1964.  In addition, the veteran's 
private physician, Ronald L. Lubritz, M.D., submitted a 
statement that he recalled treating the veteran for a chronic 
skin condition during the 1960s and 1970s.  The old records 
were no longer available but Dr. Lubritz remembered the 
veteran because he saw him regularly.  The veteran had 
indicated to Dr. Lubritz that his diagnosis had been 
psoriasiform dermatitis and Dr. Lubritz reflected that he had 
no reason to doubt the diagnosis because he treated the 
veteran for quite some time.

The veteran also submitted a statement from his son to the 
effect that the veteran had had a skin problem as long as the 
son could remember.  Parenthetically, the Board notes that 
the veteran's son was born in 1958, three years before the 
veteran was discharged from his second period of service.  He 
indicated that his father was allergic to many chemicals and 
most of the time used over-the-counter medications.  He 
represented that his father had never been to a doctor prior 
to January 1957 until he came into contact with some type of 
chemical.  A family friend also indicated that he grew up 
with the veteran and never knew the veteran to have any type 
of skin problem before he went into service.  He denied ever 
seeing a rash on the veteran although they swam, played 
sports, and did other things together.  

In a December 1998 VA skin examination report, the veteran 
related that he developed a rash in December 1955 (probably 
meant 1956) but denied ever having the problems prior to 
service.  Physical examination revealed psoriasis and tinea 
on the toenails.  The examiner remarked that psoriasis was 
inherited disorder in an autosomal dominant fashion with 
incomplete or variable penetrants.  The examiner noted that 
sometimes trauma to the skin or an illness could precede 
psoriasis.  Other than that, there was no known etiology of 
psoriasis.  The veteran also had tinea of the toenails but 
was not sure how long he had had it.  Psoriasis of the 
fingernails was also noted.  

The examiner reviewed the service medical records and noted a 
negative history and normal examination in October 1955.  
Skin biopsies in 1984 reflected psoriasiform chronic 
dermatitis.  Also a reported history of psoriasis for 
"years" was noted in 1959.  The examiner opined that there 
was no evidence that the veteran's skin rash was an 
aggravation of any pre-service condition.  The examiner 
reflected that stress or contact irritants on the skin, 
whether in service or not, could aggravate psoriasis but that 
once the stress disappeared and the contact irritant stopped, 
their effect would not last.  The examiner saw nothing acute 
on the veteran's skin at the time of the examination.

In this case, the veteran has acknowledged that a skin 
disorder pre-existed service by virtue of in-service 
statements provided to a military physician in January 1957.  
Essentially, he indicated that he had a fifteen-year history 
of scaly, itchy, hyperpigmented eruptions involving the back, 
arms, and legs.  It was also reported that the eruptions were 
worse in the wintertime and rarely present in the summer, and 
responded to locally applied ointments.  He also related an 
incident of similar eruptions in 1954 (at a time when he was 
not in service) and revealed that his father and sister had a 
similar condition.  Further, at the time of the in-service 
hospitalization, the treating physician made a specific 
finding that the veteran's skin disorder existed prior to 
service.  

Moreover, while undergoing subsequent in-service treatment, 
the veteran indicated that he had had a skin disorder "for 
years" with the implication that it existed prior to 
service.  Thus, although the veteran has since testified that 
he had very limited problems with his skin before service to 
the point that he did not remember having problems at all, 
the Board is persuaded that the multiple in-service 
statements given in conjunction with necessary medical 
treatment and a finding by the in-service treating physician 
that the disorder existed prior to service are highly 
probative evidence of a pre-existing skin disorder.  See 
Harris v. West, No. 99-7057 (Fed. Cir. Feb. 17, 2000) (can 
consider records made prior to, during, or subsequent to 
service concerning inception of disorder); Gahman v. West, 12 
Vet. App. 406 (1999) (findings of military physicians in-
service demonstrated that condition pre-existed military 
service).  

Having found that the veteran's skin disorder pre-existed 
service, the Board must next address the question of whether 
this pre-existing disease was aggravated during his period of 
military service.  As noted at the outset, aggravation will 
be established when there was an increase in severity during 
service beyond the normal progression of the disease; 
however, intermittent flare-ups of a pre-existing disorder 
are insufficient to be considered an aggravation.  

Based on the evidence outlined above, the Board finds that 
the veteran's skin disorder was not aggravated by military 
service.  Specifically, in the most recent VA examination 
report, undertaken for the specific purpose of rendering an 
opinion on the aggravation issue, the examiner concluded that 
there was no evidence which showed that the veteran's current 
skin disorder was an aggravation of any pre-service 
condition.  While the Board notes, and the examiner 
acknowledged, multiple treatments for a skin disorder in 
service, as noted above, "temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Further, and 
significantly, no medical examiner has ever attributed the 
veteran's skin disorder to an aggravation during military 
active service.  

To the extent that there is an "inherited" quality to the 
skin disorder the analysis remains essentially the same.  
Disorders to which there is a familial predisposition may be 
service connected.  Congenital or developmental disorders may 
not. 38 C.F.R. § 3.303.  Nonetheless, based on the in-service 
evidence of a pre-existing skin disorder and the post-service 
opinion of no aggravation, the Board can only conclude that 
there was no permanent increase in the veteran's skin 
disorder in service.  Because there was no increase in the 
pre-service disorder, aggravation may not be conceded.

The Board has also considered the statements and sworn 
testimony of the veteran.  However, he does not have the 
medical expertise to clinically establish that his pre-
service pathology was aggravated by service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his 
statements alone, without some form of objective 
corroboration are not deemed to be probative of the 
incurrence of aggravation during service.  The Board has also 
considered the written statements submitted by the veteran's 
son and family friend.  These statements, however, do not 
provide a basis for relating the veteran's current skin 
pathology to any event in service nor are they competent to 
make that medical connection.  Thus, the Board assigns more 
probative weight to the impartial examination and medical 
opinion, and finds that the veteran's pre-existing skin 
disorder did not increase in severity during service.  
Accordingly, the Board finds that service connection for a 
skin disorder, claimed as psoriasis, on the basis of 
aggravation is not warranted.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's skin disorder was incurred in or aggravated by 
service.  Clearly, the preponderance of the evidence is 
against the claim.  Thus, the Board concludes that the 
veteran's claim for service connection for a skin disorder, 
claimed as psoriasis, must be denied.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as psoriasis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 10 -


- 9 -


